Citation Nr: 9900125	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-38 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
eczema, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to July 
1987.  

This case originally came to the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the RO which had 
denied the veterans claim of service connection for a skin 
disorder.  The Board remanded this matter in November 1990 
and again in October 1992.  

The Board most recently remanded this case for additional 
development of the record in October 1997.  


REMAND

The veteran contends that his service-connected skin disorder 
is more severe than the current rating indicates.  In a 
rating decision dated in June 1996, the RO granted service 
connection and assigned a noncompensable rating for eczema, 
effective on July 2, 1987.  

In October 1997, this case was remanded in order to afford 
the veteran a thorough and contemporaneous examination to 
determine the current severity of the service-connected 
eczema.  A notation within the claims file indicates that a 
VA examination scheduled for August 1997 was canceled because 
the veteran failed to report.  

Despite the veterans apparent failure to report to the 
examination, the RO granted the veterans claim for increase 
and assigned a 10 percent rating for his service-connected 
eczema, effective on July 2, 1987.  The Court of Veterans 
Appeals (Court) has concluded, that the appellant is 
generally presumed to be seeking the maximum available by 
law, and it follows that such a claim remains in controversy 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  As the claim has not been 
formally withdrawn by the veteran, it remains on appeal for 
consideration by the Board.  

The Board notes that a copy of the notification letter 
informing the veteran of the scheduled examination has not 
been associated with the claims file.  Furthermore, there is 
no indication in the file that the RO informed the veteran of 
the procedural consequences for his failure to appear, under 
the provisions of 38 C.F.R. § 3.655 (1998).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should again be remanded so that a VA 
examination may be scheduled and pertinent records obtained.  
In doing so, it should be noted by the RO that an essential 
step in this arrangement is documentation in the claims file 
of the veteran's notification that this examination has been 
scheduled.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
obligation to cooperate and appear for the scheduled 
examination and the consequences of his failure to do so.  
The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the new 
examination request.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all VA and 
non-VA medical care providers who treated 
him for complaints regarding his skin 
disorder since February 1996.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  

2.  The veteran should be afforded 
another VA dermatology examination to 
determine the current severity of the 
service-connected eczema.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner is requested to provide a 
description of the service-connected skin 
disorder to include the extent and 
location of any exfoliation, exudation, 
itching, lesions or disfigurement; and 
its overall distribution (i.e. whether 
the service-connected eczema is 
widespread, symmetric or localized).  The 
configuration of the lesions and a 
precise listing of their important 
characteristics, such as size, color, 
consistency, shape and outline should be 
recorded, and current untouched 
photographs of his service-connected skin 
disorder should be taken and associated 
with the claims folder.  

3.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  
The RO should also inform the veteran 
that his failure to cooperate may result 
in an adverse action pursuant to 38 
C.F.R. § 3.655(b).  

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veterans claim.  This should 
include appropriate consideration of the 
provisions of 38 C.F.R. § 3.655.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
